Case 20-10343-LSS Doc 4997 Filed 05/25/21 Pagelof1

May 12**, 2021

To: Justice Lauri Selber Silverstein C I EA
BSA Bankruptcy Case ae
824 Market Street 209
6th Floor THAY 25 AM 8: 53
Wilmington, DE 19801 CLERK
JS BANKRUPTCY coup:
From: ISTRICT OF DEI ane.

 

Re: Boy Scouts of America bankruptcy case
To Justice Silverstein,

| was a scout ini. Boise Idaho in the early '70s. We held our meetings at the downtown Baptist
church. The scoutmaster On a troop camping trip to Idaho City in the summer of 1973 (I
was 12), | had no place to sleep, so invited me into a BSA van. In the middle of the night | woke up to find
him groping me. He was pretending to be asleep, so | crawled away, but he kept groping. | finally broke out
and went into the forest to sleep. In the morning someone took me to a phone and | called my mother. | don't
remember much after that, but | do recall going to the BSA HQ afterwards where | sat in the car while my
mother went in and talked with someone. Around Christmas of that year, my mother showed me a picture of
Miiressed as Santa in the Idaho Statesman. He had been arrested for molesting a child. That's the last | heard
of him.

A while before my incident the Quartermaster for the troop i 1. son of the Idaho Attorney

died. He was an intelligent and handsome young man with everything going for him.
He and his brother got into their father’s gun safe and either killed himself or his brother accidently

shot him, either way it was entirely out of character for Jas | saw it.

Why did this happen? | have no idea, but | often wonder if had molested him as well.

My story is not uncommon from what | understand, and was a result of the BSA - over many decades - giving
very little weight to the damage pedophiles can do in a culture that allows it by looking away. And this is why |
believe the BSA should be reprimanded in an emphatic manner, so as to leave no doubt as to their culpability
and ensure they are responsible for never letting it happen again in their organization.

Sincerely,

 
